  Case 17-26765         Doc 50     Filed 11/02/18 Entered 11/02/18 13:54:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26765
         TYAISHA R BATTLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/07/2017.

         2) The plan was confirmed on 11/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26765        Doc 50     Filed 11/02/18 Entered 11/02/18 13:54:29                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $3,297.47
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $3,297.47


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,832.89
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $158.28
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,991.17

Attorney fees paid and disclosed by debtor:                $108.24


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FIRST FINANCE         Unsecured         800.00           NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured      1,909.00       1,909.38        1,909.38           0.00       0.00
BANK OF AMERICA                Unsecured      1,338.00       1,338.33        1,338.33           0.00       0.00
CAPITAL ONE NA                 Unsecured      1,076.00       1,076.60        1,076.60           0.00       0.00
CHICAGO DEPT OF REVENUE        Unsecured         300.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,000.00         971.62          971.62           0.00       0.00
COOK COUNTY TREASURER          Secured        2,612.00            NA         2,612.00        105.00        0.00
DIRECTV LLC                    Unsecured            NA         287.96          287.96           0.00       0.00
ENHANCED RECOVERY CO L         Unsecured         833.00           NA              NA            0.00       0.00
I C Systems Collections        Unsecured         365.00           NA              NA            0.00       0.00
ICIB                           Secured        4,523.73            NA         4,523.73           0.00       0.00
IL DEPT OF REVENUE             Priority          200.00          0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       4,599.00       2,454.64        2,454.64           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       2,234.31        2,234.31           0.00       0.00
MIDLAND FUNDING                Unsecured            NA       2,801.11        2,801.11           0.00       0.00
MIDLAND FUNDING                Unsecured            NA         676.86          676.86           0.00       0.00
MIDLAND FUNDING                Unsecured            NA       1,095.70        1,095.70           0.00       0.00
MIKES FURNITURE                Secured        1,400.00            NA           300.00          65.50       5.52
PEOPLES GAS LIGHT & COKE CO    Unsecured         700.00      1,371.11        1,371.11           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA         442.27          442.27           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA       1,062.42        1,062.42           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      3,245.00       3,245.93        3,245.93           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         735.00        735.83          735.83           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         753.00        753.32          753.32           0.00       0.00
SAM'S CLUB                     Unsecured      1,558.00            NA              NA            0.00       0.00
TD BANK USA                    Unsecured         585.00        585.75          585.75           0.00       0.00
WELLS FARGO BANK NA            Unsecured     24,594.00            NA              NA            0.00       0.00
WELLS FARGO BANK NA            Secured      123,180.00    132,566.02             0.00           0.00       0.00
WELLS FARGO BANK NA            Secured             0.00    18,088.82             0.00           0.00       0.00
WHY NOT LEASE IT               Secured           600.00           NA           600.00        118.80      11.48
WHY NOT LEASE IT               Unsecured         600.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-26765         Doc 50      Filed 11/02/18 Entered 11/02/18 13:54:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $8,035.73            $289.30             $17.00
 TOTAL SECURED:                                           $8,035.73            $289.30             $17.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,454.64                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,454.64                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,588.50                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,991.17
         Disbursements to Creditors                               $306.30

TOTAL DISBURSEMENTS :                                                                        $3,297.47


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
